Citation Nr: 1140488	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  10-23 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for malaria.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for dermatophytosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January 1944 to May 1946.  He is a World War II era non-combat veteran.

This matter came to the Board on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2011, the appellant and his son testified before the undersigned Acting Veterans Law Judge (VLJ).  At that time, the appellant submitted a waiver of additional evidence.  Records submitted were a lay statement dated July 2011 from the appellant's wife and VA treatment records dated May 2010 to August 2011.  A copy of the transcript is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  Malaria is manifested by no symptoms and active disease is not shown.

2.  Service connection for dermatophytosis was denied in October 1960, August 2006, and February 2007.  The appellant was informed of the determinations and of the right to appeal.  No appeal was made.

3.  Evidence added to the record since the prior final denial of service connection for dermatophytosis is cumulative or redundant of previously reviewed evidence, and it does not tend to cure any prior evidentiary defect or trigger VA's duty to assist.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for malaria have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2011).

2.  The February 2007 rating decision denying service connection for dermatophytosis is final; new and material evidence sufficient to reopen the claim has not been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice is commonly referred to VCCA notice as it came out of legislation titled the Veterans Claims Assistance Act of 2000 (VCAA).  Codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how ratings and effective dates are assigned.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the RO sent the appellant a VCAA letter dated October 2009 in regard to the claim for increase that satisfied the statutory requirements.

In a claim to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Here, the RO sent the appellant a VCAA letter dated April 2009 and a supplemental notice letter dated June 2006, which satisfied the statutory notice criteria.

In this case, the notice letters were provided prior to the adverse decision from which the current appeal arises and included notice of how VA determines disability ratings and effective dates.  Also, the April 2006 letter included the criteria for reopening a previously denied claim and the criteria for establishing service connection; the June 2006 letter notified the appellant of why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided.

Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, the record contains copies of service treatment records and VA medical records.  The appellant reported treatment at the Dallas VA Medical Center in the 1960s and early 1950s.  The RO obtained records that included VA treatment notes dated June 1963 and August 1976 along with a report of VA examination dated 1960.  However, in response to a request to Dallas VAMC for records dating to 1960, the facility informed VA that they had provided all available records.  The RO notified the appellant by letter dated August 2009 that Dallas VAMC had no other records for the appellant.  The appellant acknowledge this letter and indicated that he had no records.  All available records have been associated with the claims file.  The Board finds that VA has made reasonable efforts to obtain the outstanding medical evidence.  There is no indication that addition requests would yield further VA treatment records.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  As such, the duty to assist has been discharged in this regard.  Notably, the appellant's representative has not averred any harm or prejudice in VA's consideration of the matter without certain records dated in the 1960s or 1950s.

Furthermore, VA afforded the appellant a VA examination in July 2010.  The Board notes that there has been no allegation that the VA examination was inadequate.  The Board observes the VA examination report described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that the examination report is sufficiently detailed with recorded history and clinical findings.  Specifically, the examination was conducted by a medical professional, and the associated report reflects review of the prior medical record and the history of the disorder.  Therefore, the Board concludes that he was afforded an adequate examination in this matter.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

In regard to the claim to reopen for dermatophytosis, the Board notes that VA has no specific duty to conduct an examination with respect to a claim on appeal requiring the presentation of new and material evidence because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

Also, VA provided the appellant a hearing.  The appellant and his son testified.  It is noted that in Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked clarify questions, summarized the appellant's arguments to ensure that his position was fully understood, and inquired about outstanding evidence-and suggested evidence such as a lay statement from the appellant's wife.  Neither the appellant nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the information necessary to substantiate his claims.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  As an aside, the Board notes that VA has recently clarified that 38 C.F.R. § 3.103(c)(2) applies only to RO hearings and does not pertain to hearings conducted by the Board.

Accordingly, the Board finds that the duties to notify and assist have been met.  Thus, the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).

II.  Claims for Increase

The appellant seeks an increased evaluation for service connected malaria.  The RO granted service connection for malaria at the non-compensable disability level in October 1960 under Diagnostic Code 6304 (Malaria).  In August 2009, the appellant requested an increased rating for malaria.  The appellant and his son testified before the undersigned VLJ that he had had recurrences of malaria manifested by flu-like symptoms that he self-treated.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under Diagnostic Code 6304, malaria as an active disease warrants a 100 percent disability evaluation.  The diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  If the veteran served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Thereafter, residuals such as liver or spleen damage should be rated under the appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304.

Analysis

In this case, the preponderance of the evidence is against an increased (compensable) evaluation for malaria.  The evidence of record shows no active malaria or residuals of malaria.  VA examinations have been conducted in May 2006, May 2007, and most recently in July2010.  Clinical findings at these examinations showed no tenderness or distension of the abdomen, ascites, or enlargement of the liver, kidneys, or spleen.  Blood tests were conducted.  Malarial parasites were not shown.  The diagnoses were history of malaria without residuals.  Because the evidence does not establish relapses of malaria by the presence of malarial parasites in blood smears, the weight of the evidence is against the claim for increase.

During VA examinations and at his June 2011 hearing, the appellant reported having had malarial relapses, which he self-treats with over-the-counter medication.  The Board has considered the appellant's reports of malarial relapses.  Furthermore, the Board accepts that he is competent to report his symptoms of fever, chills, shakes, delirium, etc.  See Layno, supra.  However, as layman, he is not competent to report relapse of malaria as this is predicated on laboratory findings and a diagnosis for malarial relapse is not susceptible to lay observation.  See Jandreau, supra.  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board finds that the appellant's report of having malarial relapses has diminished probative value.

The Board assigns greater probative value to the VA examination reports and VA treatment records, which show no relapses of malaria, than to the appellants' report of symptomatology he attributes to malaria.  This evidence is more probative as it was prepared by skilled, neutral medical professionals after obtaining a medical history and conducting an examination of the appellant.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).

Accordingly, the appeal is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board notes that the record reflects that at no time during the appeal period did the appellant's disorder meet the schedular criteria for a compensable rating.  Therefore, a uniform disability rating is warranted and there is no basis to award a staged rating.  See Hart, supra.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the disability level and symptomatology.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

II.  Claims to Reopen

When the RO has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence"" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision- makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the following reasons, the Board finds that the evidence received since the last prior final denial does not meet the low threshold for reopening as explained below.

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the RO originally denied the claim for service connection for dermatophytosis of the feet in October 1960.  The appellant was notified of this decision and the right to appeal.  No appeal was filed and this decision became final.  The claim was denied because the claimed disability was not shown to be related to service.  The RO continued to deny the claim for service connection for dermatophytosis in August 2006 and February 2007 as new and material evidence had not been submitted to reopen the claim.  In August 2006, the RO noted that the recent evidentiary submissions did not show a relationship to service.  In February 2007, the RO noted that the recent evidentiary submissions did not show a link between the claimed disability and service.  The August 2006 and February 2007 RO decisions were not appealed.  These decisions are final.
The evidence considered included included as follows:

* Service treatment records:  These records reflect no complaints, findings or treatment for skin disorder.  Report of hospitalization dated January 1945 reflects normal skin examination.  Report of separation examination dated May 1946 reflects no report of skin disorder under item 11, which asks that the Veteran list all significant diseases, wounds, injuries; clinical examination shows "normal" skin.
* VA hospital record dated October 1957 shows that the appellant was admitted for intestinal obstruction secondary to adhesions.
* Report of VA examination dated September 1960 reflects that the appellant presented for an orthopedic evaluation of the back and right foot.  By history, the appellant had "jungle rot" of the right foot in service.
* Statements from the appellant reflect that he has a skin disorder and receives treatment from Dallas VAMC.
* VA dermatological record dated June 1963 reflects evaluation for epidermatophytosis of the feet, reported as chronic since World War II; topical medication was prescribed.
* VA dermatological record dated August 1976 reflects an impression for pityriasis rosea; clinical findings reflect papulo squamous eruptions of skin; follow-up note shows an impression for "pityriasis rosea vs. id reaction to tinea pedis."
* Report of VA examination dated May 2006 reflects evaluation of malaria.  The appellant complained of rash that developed by history in 1945.  He reported rash of arms, legs, and feet.  He reported blisters.  By history, he was diagnosed with a fungal infection of the hands, feet, and legs, which was treated with a cream.  He complained that he still has rash with xerotic skin on his arms and legs.  He reported that rash was present until 1947 or 1948.  He reported that he sought treatment "several years ago" from VA
* A June 2006 statement from the appellant reflects his report of treatment for fungus and malaria during hospital admission in service.

Evidentiary submissions received since the RO's February 2007 decision includes as follows:
* VA treatment records dated April 2005 to June 2007 reflect that the appellant was seen for groin itch in July 2005, assessed as intertrigo versus heat rash; in October 2006, the appellant presented with complaint of ongoing rash, which he stated had been present since World War II-diagnosed as a fungal infection of the groin.  In December 2006, the appellant was evaluated for face rash, diagnosed as tinea barbae.  In January 2007, he was seen for rash, assessed as seborrheic dermatitis (face) and tinea cruris/pedis (resolving).  Subsequently dated treatment records reflect similarly.
* Reports of VA examination dated May 2007 and July 2010 reflect evaluation of service-connected malaria.  In May 2007, the appellant reported a history of skin rash since he returned from New Guinea; clinical evaluation showed that "skin is free of rash."  
*  VA treatment records dated 1991 to 2004 (received July 2009) reflect no complaints or findings for skin rash.
*  VA treatment records dated October 2008 to August 2011 reflect that the appellant was seen for a wart in August 2009, but are otherwise silent for skin rash/disorder.  Mild intertrigo was diagnosed in September 2010.
* A June 2007 statement from the appellant reflects that he came down with severe skin fungus and malaria in New Guinea between 1944 and 1946.
* A May 2009 statement from the appellant reflects that he had blisters on his hands after returning from New Guinea and that he was an employee at Dallas VAMC from 1960 to 1998-and that he was continually seen for medical treatment at Dallas VAMC since 1960.
* A January 2010 statement from the appellant reflects that he had been hospitalized for skin disease in service, 1945.
* Transcript of a July 2011 Board hearing reflects the appellant's sworn testimony that he had skin problems in service and received treatment after service discharge beginning in the 1960s, but noted that he had also been seen in the early 1950s-most likely 1952.
* A lay statement from the appellant's wife reflects that she has seen the appellant with body rashes and recalls him saying that he had them since service.

Having carefully reviewed the recent evidentiary submissions, the Board finds that new and material evidence has not been submitted to reopen the claim for service connection for dermatophytosis.  The claim had been previously denied because evidence tending to show that the appellant had a skin disorder related to service had not been presented.  The appellant's report of having a skin disorder beginning in service is redundant of his previous assertions.  The medical evidence continues to show post service treatment for skin rash, variously diagnosed.  Ultimately, the recent evidentiary submissions do not cure any prior evidentiary defect nor do they trigger VA's duty to assist.  The evidence is cumulative or redundant of previously considered evidence and, therefore, is not new.  Evans v. Derwinski, 3 Vet. App. 193, 195 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin, supra.

Accordingly, the application to reopen the claim for service connection for dermatophytosis is denied; while the evidence continues to show recurrent skin rash problems, there is no evidence of nexus to service or continuity of symptomatology since service discharge.


ORDER

An increased (compensable) evaluation for malaria is denied.

The application to reopen the claim for service connection for dermatophytosis is denied.




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


